Citation Nr: 1645821	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in the October 2015 remand the claim was noted as coming from an August 2010 rating decision.  However, the Veteran's TDIU claim was originally denied in an April 2010 rating decision and he requested a reconsideration of the TDIU decision in May 2010.  The RO treated this as a new application for TDIU; however, since it was within the appeal period of the April 2010 rating decision, it should have been treated as a notice of disagreement (NOD).  As a timely NOD was received, the April 2010 rating decision, with regard to the TDIU claim, did not become final, and the period on appeal includes the period adjudicated in the April 2010 rating decision. 

The Veteran appeared at a Travel Board hearing at the RO in August 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in in October 2015.  At that time the Board remanded the Veteran's claim to the RO in order to obtain additional development.  The request development action have been substantially achieved and the claim is before the Board once again. 

The Board notes that the Court of Veterans Appeals for Veteran's Claims(Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to her service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.


FINDINGS OF FACT

1.  Prior to April 1, 2010, the Veteran maintained substantially gainful employment. 

2.  As of April 1, 2010, the evidence is at least in relative equipoise as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to service-connected disabilities. 


CONCLUSION OF LAW

1.  Prior to April 1, 2010, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


2.  From April 1, 2010, forward, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122   (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in October 2015.  The Board specifically instructed the RO to obtain updated VA treatment records and schedule the Veteran for examinations for his service-connected PTSD, diabetes mellitus, and peripheral neuropathy of the left and right lower extremities.  Updated VA treatment records were obtained and associated with the Veterans claim's file and the Veteran underwent VA examinations for PTSD in March 2016, and for his diabetes mellitus and peripheral neuropathy in April 2016.  Thus, there has been substantial compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated December 2009 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121   (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2015).

The RO provided the Veteran VA examinations in January 2010, July 2010, October 2012, February 2013, April 2013, March 2016, and April 2016.  Taken in combination, the examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded a hearing before the Board where he presented testimony on the issue before the Board, including testimony about his symptoms and his continued efforts to obtain employment.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Analysis 

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2015).

According to the Veteran's responses at the April 2016 VA examination for the diabetes mellitus, the Veteran has a GED plus two years of college.  He worked as a heavy equipment operator in service.  After separation, he worked as a line worker in a manufacturing plant, and then as a floor maintenance technician in a public school district.  He reported that he left his job at the school on March 30, 2010.  This was corroborated by a letter from the school district indicating it was for medical reasons. 

The Veteran is presently service-connected for PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the right lower extremity, rated as 10 disabling.  Thus, the schedular requirements for a TDIU are met. The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

The Veteran indicated that he was employed prior to April 2010.  As noted above, the school district confirmed his employment through March 30, 2010.  Although the Veteran may have been having difficulty performing this occupation, he managed to maintain gainful employment until that point.  While the Veteran's claim was pending prior to the end of his employment, he factually demonstrated the ability to maintain employment.  Therefore, through March 30, 2010, a preponderance of the evidence indicated that the Veteran was able to maintain gainful employment. 

After this point, the Veteran has asserted he could not maintain such employment due to his physical and psychological symptoms.  He stated that he has not been employed since that point.  In his September 2010 NOD, he indicated that he had attempted to find work in other capacities.  However the combination of his symptoms prevented him from obtaining employment.  He also indicated in his April 2013 VA examination for PTSD that he had continued to look for work unsuccessfully.  Also at the time of his hearing in August 2015, he reported that he continued to seek employment opportunities, but had been unable to secure employment. 

The November 2009 VA examination for diabetes mellitus indicated that he had decrease sensation in both of his lower legs and that his symptoms interrupted his daily living.  The November 2009 VA examination for PTSD indicated that most of the Veteran's occupational troubles were related to neuropathy in his lower extremities; however, it also noted that the Veteran needed to be able to work mostly by himself and with a supportive supervisor, otherwise his irritability would be an obstacle to employment.  An April 2013 VA examination indicated the Veteran's PTSD caused occupational and social impairments with reduced reliability and productivity.  The March 2016 PTSD examination indicated the same impairment level due to service-connected psychological symptoms.  It also noted that the Veteran has developed a lifestyle to cope with his symptoms that required little interaction with others, and that as long has he was able to control his environment he could manage his PTSD symptoms.  The Veteran reported irritability, but the examiner noted that based on the examination it would not impair his occupational ability and that his main occupational problems were related to his reported physical difficulties and frustration related to that issue. 

With regard to his diabetes mellitus and neuropathy, he reported to the July 2010 VA examiner that he left his job because he could not stand for long periods.  The examiner noted the Veteran needed a cane for ambulatory assistance and had mild neuropathy in both lower extremities.  Although, the examiner noted there would not be an impact on his daily activities from the neuropathy.  The Board finds these statements contradictory, in that a cane would necessarily impose limitation on daily and occupational activities.  An October 2012 VA examination had similar findings of mild neuropathy, but concluded that it would limit the Veteran's ability to stand and walk for extended periods of time.  An April 2013 general VA examination also stated the Veteran would be limited to a sedentary occupation by his diabetes mellitus and peripheral neuropathy.  The Veteran's symptoms remained the same in the April 2016 VA examination, and he was again noted as being limited in his ability to walk or stand of long periods.  Given the October 2012, April 2013, and April 2016 examination reports are more consistent with the findings in those reports and that they were supported by the Veteran's testimony regarding his symptoms, these examination reports are found to be more probative than the July 2010 VA examination report.  

Although no one disability was reported to prevent the Veteran from working, a TDIU claim must consider the combined impact of all the Veteran's service-connected disabilities.  Here the Veteran's PTSD symptoms limit him to a small number of jobs that allow him to work in a mostly isolated environment to manage his symptoms.  However, that number of jobs is further decreased by the Veteran's diabetic and peripheral neuropathy symptoms, which limit him to a sedentary job.  Further, the March 2016 VA examiner for PTSD indicated that the symptoms of his peripheral neuropathy increase his frustration level.  According to other examiners, this inability to control his environment and frustrations reduces his ability to function in an occupational setting.  This limited occupational capacity likely explains his continued attempts to secure employment, which have been unsuccessful for six years. 

Thus the Board finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely because of the combination of his service-connected disabilities.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Entitlement to a TDIU) due to service-connected disabilities is granted, subject to VA laws and regulations governing the award of monetary benefits. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


